Title: From George Washington to Brigadier General James Clinton, 27 June 1779
From: Washington, George
To: Clinton, James


        
          Sir,
          Hd qrs New Windsor June 27th 1779
        
        I yesterday received your letter of the 19th and the day before a copy of yours of the 22d to His Excellency the Governor. I find by the great quantity of stores and provisions you are transporting to the lake, that there has been a misapprehension with respect to that matter which I fear may be attended with bad consequences. The large Magazines directed to be formed at Fort Schuyler were principally with reference to an operation up the Mohock; it was my intention if you should proceed by Otsego that you should move with the greatest secrecy and dispatch unincumbered with more stores or provision than were necessary for your subsistence and security on the march to the place of rendezvous. Ample magazines have been formed on the Susquehanna for the support of the whole expedition. General Sullivan was fully apprized of my ideas, and I supposed would have given you directions accordingly. Indeed my letter of the 19th of April will be found to convey a similar meaning, though not expressed—in precise terms.
        By the transportation of so large a quantity of stores to the lake, you clearly announce your route; and it is to be apprehended that the enemy may collect their force and fall upon you; Unless you move with great circumspection, this may prove the ruin of your detachment & consequently of the Expedition. If you have not finished your transportation by the time this reaches you, I would wish it to stop, that you may not add any further to your incumbrance. As it may be attended with delay and risk to bring back any part of those stores which are already gone on, I shall not direct it to be done, though it is very important that your movements should be as light and rapid as possible. But I do not mean by what I have said here to contravene the orders you may have received from General Sullivan; which it is my desire you should observe. I am with great regard Sir Y. most Obedt ser.
      